Name: COUNCIL REGULATION (EEC) No 1678/93 of 25 June 1993 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Cyprus, Morocco, Israel, Tunisia and Egypt (1993/94)
 Type: Regulation
 Subject Matter: agricultural activity;  Africa;  Asia and Oceania;  tariff policy;  Europe
 Date Published: nan

 1 . 7 . 93 Official Journal of the European Communities No L 159/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1678/93 of 25 June 1993 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Cyprus , Morocco, Israel , Tunisia and Egypt (1993/94) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Communty, and in particular Article 113 thereof, Having regard to the proposal from the Commission,  6 400 tonnes of beans, fresh or chilled, falling within CN code ex 0708 20 10 originating in Egypt (1 November to 30 April),  265 000 tonnes, 293 000 tonnes, 28 000 tonnes and 7 000 tonnes of oranges, fresh, falling within CN code ex 0805 10 originating in Morocco, Israel , Tunisia and Egypt respectively (1 July to 30 June),  14 200 tonnes and 110 000 tonnes of fresh mandarins, Clementines, etc . falling within CN code ex 0805 20 originating in Israel and Morocco respectively (1 July to 30 June),  2 200 tonnes of strawberries, falling within CN code ex 0810 10 90 , originating in Israel (1 November to 31 March) ; Whereas, however, the quotas relating to Cyprus must be increased in equal steps of 5 % per annum, starting with the entry into force of the abovementioned Protocol, by virtue of its Articles 18 and 19 ; whereas for 1993 they will therefore be at the levels indicated in Article 1 ; Whereas the volumes of the tariff quotas for the other countries covered by this Regulation must be increased annually by 3 or 5 % according to the products, in appli ­ cation of Council Regulation (EEC) No 1 764/92 (6), amending the arrangements for the importation into the Community of certain agricultural products originating in Algeria, Cyprus, Egypt, Jordan, the Lebanon, Israel , Malta, Morocco, Syria and Tunisia ; Whereas, in application of the abovementioned Regula ­ tion (EEC) No 1764/92, the customs duties applicable to products in question, originating in the Mediterranean third countries concerned, are abolished in the framework of these tariff quotas, to count from 1 January 1993 ; Whereas the Community tariff quotas in question should therefore be opened for the periods mentioned in Article 1 ; whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quotas should be Whereas the relevant articles and the Additional Protocols to the Arrangements between the European Economic Community, on the one hand, and the Kingdom of Morocco ('), the State of Israel (2), the Tunisian Republic (') and the Arab Republic of Egypt (4), on the other, and the Protocol defining the conditions and procedures for the implementation of the second stage of the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus and adapting certain provisions of the Agreement (^ provide for the opening of Community tariff quotas for :  86 000 tonnes of tomatoes, fresh or chilled, falling within CN code ex 0702 00 10 originating in Morocco (15 November to 30 April), of which 15 000 tonnes in April,  300 tonnes of aubergines, falling within CN code ex 0709 30 00 originating in Cyprus (1 October to 30 November),  100 tonnes, 450 tonnes and 100 tonnes of Chinese cabbage, falling within CN code ex 0704 90 90 origi ­ nating in Morocco, Israel and Cyprus respectively (1 November to 31 December),  100 tonnes, 250 tonnes and 100 tonnes of ' Iceberg' lettuce, falling within CN codes ex 0705 11 10 and ex 0705 1 1 90 originating in Morocco, Israel and Cyprus respectively (1 November to 31 December), (') OJ No L 224, 13. 8 . 1988, p. 18 . (2) OJ No L 327, 30. 11 . 1988, p . 36 . (3) OJ No L 265, 27 . 9 . 1978, p. 2. (4) OJ No L 266, 27 . 9 . 1978 , p . 2. 0 OJ No L 393 , 31 . 12i 1987, p . 2 . (*) OJ No L 181 , 1 . 7 . 1992, p. 9 . No L 159/2 Official Journal of the European Communities 1 . 7 . 93 applied consistently to all importers of the products in question into all Member States until the quotas are exhausted ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of these quotas may be carried out by any of its members, HAS ADOPTED THIS REGULATION : Whereas the decision for the opening, in the execution of its international obligations, of tariff quotas should be taken by the Community ; whereas, to ensure the effici ­ ency of a common administration of these quotas, there is no reasonable obstacle to authorizing the Member States to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accor ­ dingly ; Article 1 The customs duties applicable to imports into the Community of the products listed below originating ir Cyprus, Morocco, Israel , Tunisia and Egypt shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas shown below : Order No CN code (a) Description Origin Quota volume (in tonnes) (duty %) ( 1 ) (2) (3) (4) L (5) (6) 09.1117 ex 0702 00 10 Tomatoes fresh or chilled, from Morocco 92 811 0 15 November 1993 to 30 April 1994 Of which : 09.1118 ex 0702 00 10 Tomatoes, fresh or chilled, from 1 to Morocco 16 350 30 April 1994 09.1405 ex 0709 30 00 Aubergines, from 1 October to Cyprus 393 0 30 November 1993 09.1109 ex 0704 90 90 Chinese cabbage, from 1 November to Morocco 110 0 09.1311 31 December 1993 Israel 495 09.1425 Cyprus 132 09.1111 ex 0705 11 10 ' Iceberg' lettuce (Lactuca sativa L, capitata Morocco 110 0 09.1313 ex 0705 11 90 L), from 1 November to 31 December 1993 Israel 275 09.1427 Cyprus 132 09.1709 ex 0708 20 10 Beans (Phaseolus spp.), fresh or chilled, from Egypt 7 253 0 1 November to 30 April 1994 09.1323 0805 10 11 Fresh oranges, from 1 July 1993 to 30 June Israel 314 975 0 0805 10 15 1994 Egypt 7 525 0805 10 19 09.1707 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 1035 0805 10 39 0805 10 41 0805 10 45 0805 10 49 ex 0805 10 70 ex 0805 10 90 1 . 7 . 93 Official Journal of the European Communities No L 159/3 Order No CN code (a) Description Origin Quota volume (in tonnes) (duty %) ( 1 ) (2) (3) (4) (5) (6) 09.1121 0805 10 11 Fresh oranges, from 1 July 1993 to 30 June Morocco 284 875 0 09.1207 0805 10 15 1994 Tunisia 30 100 0805 10 19 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 35 0805 10 39 0805 10 41 0805 10 45 0805 10 49 ex 0805 10 70 ex 0805 10 90 09.1325 ex 0805 20 10 Mandarins (including tangerines and Israel 15 265 0 ex 0805 20 30 satsumas) ; Clementines, wilkings and similar ex 0805 20 50 citrus hybrids, fresh, from 1 July 1993 to ex 0805 20 70 30 June 1994 ex 0805 20 90 ex 0805 20 90 Minneolas, fresh, from 1 July 1993 to 30 June 1994 09.1129 ex 0805 20 10 Mandarins (including tangerines and Morocco 118 250 0 ex 0805 20 30 satsumas) ; Clementines, wilkings and similar ex 0805 20 50 citrus hybrids, fresh, from 1 July 1993 to ex 0805 20 70 30 June 1994 ex 0805 20 90 ex 0805 20 90 Minneolas, fresh from 1 July 1 993 to 30 June 1994 09.1339 ex 0810 10 90 Strawberries, from 1 November 1993 to Israel 2 486 0 31 March 1994 (a) See Taric codes in the Annex . Requests for drawings, indicating the date of acceptance of the said declarations, must be transmitted to the Commission without delay. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission , which may take all appropriate administrative measures in order to to ensure effective management thereof. The drawings shall be granted by the Commission by reference to the date of acceptance of the declarations of entry for free circulation by the customs authorities of the Member States concerned, to the extent that the available balance so permits. Article 3 If an importer presents in a Member State a declaration of entry for free circulation, including a request for preferen ­ tial benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities, the Member State concerned shall inform the Commis ­ sion and draw an amount corresponding to its require ­ ments from the corresponding quota amount. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount. No L 159/4 Official Journal of the European Communities 1 . 7 . 93 If the quantities requested are greater than the available balance of the quota amount, the requests shall be met on a pro rata basis. Member States shall be informed by the Commission of the drawings made. Article 4 Each Member State shall ensure that importers of the products concerned have equal and continuous access to the quotas for such time as the residual balance of the quota-volumes so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 1993 . For the Council The President J. SJURSEN 1 . 7 . 93 Official Journal of the European Communities No L 159/5 ANNEX TARIC CODES Order Nos CN codes Taric codes Order Nos CN codes Taric codes 09.1117 ex 070200 10 070200 10*21 09.1121 ex 0805 1070 0805 1070*11 09.1207 * 13 * 29 * 14 * 31 * 18 * 39 ex 0805 1090 0805 1090*11 * 41 * 19 09.1129 ex 080520 10 080520 10*31 49 09.1325 * 33 * 51 * 35 * 59 * 38 * 39 * 61 ex 0805 20 30 0805 20 30*31 * 69 * 33 ¢ 71 * 35 * 79 * 38 * 81 * 39 ex 0805 20 50 0805 20 50*31 * 84 * 33 09.1118 ex 070200 10 0702 00 10*71 * 35 * 79 * 38 ¢ 81 ' 39 ex 0805 20 70 0805 20 70*31 * 84 * 33 09.1405 ex 0709 30 00 0709 30 00*50 * 35 * 38 09.1109 ex 0704 90 90 0704 90 90*92 09.1311 3 09.1 425 ex 0805 20 90 0805 20 90 * 51 * 53 09.1111 ex 0705 11 10 0705 11 10*35 09.1313 ex 0705 11 90 0705 11 90*11 * 55 09.1427 . 58 09.1709 ex 0708 20 10 0708 20 10*31 * 59 ex 0805 20 90 0805 20 90*11 * 33 * 15 * 41 * 16 * 43 * 17 * 18 09.1323 ex 0805 1070 0805 1070*11 09.1707 * 13 09.1339 ex 0810 10 90 0810 10 90*32 * 33 * 14 * 36 * 18 * 39 ex 0805 1090 0805 1090*11 &gt; 41 * 19 * 49